By Court,
Dunne, C. J.:
This cause was commenced in a justice’s court, and was a money demand for two hundred and fifty dollars. Ralph obtained a judgment there for one hundred and fifty dollars. Grounds appealed to the district court; judgment was there given in favor of Ralph for sixty-two dollars and fifty cents, and costs. Grounds appeals to this court from the judgment.
1. An appeal to this court does not lie in such a case. The appellate jurisdiction of this court is established by law, as follows, Comp. Laws of Arizona, p. 365:
" Sec. 3. The supreme court shall have appellate jurisdiction in all cases when the matter in dispute exceeds one hundred dollars, when the legality of any tax, toll, or impost, or municipal fine is in question, and in all criminal cases amounting to felony, on questions of law alone.
“ Sec. 4. The supreme court shall have jurisdiction to review, upon appeal or other proceeding provided by law: 1. A judgment in an action or proceeding commenced in the district courts, when the matter in dispute exceeds two hundred dollars, or when the possession of land or tenements is in controversy, or brought into that court from another court; and to review, upon the appeal from such judgment, any intermediate order involving the merits and necessarily affecting the judgment. 2. An order granting *228or refusing a new trial, sustaining or overruling a demurrer, or affecting a substantial right in an action or proceeding.”
As this case was not commenced in the district court, and is not one of those which could be heard here in any event if the amount in dispute exceeded one hundred dollars, the appeal must be dismissed.
Even if the appeal could be entertained, the judgment of the court below would be affirmed. Appellant asks us to set aside the judgment, on the ground that the evidence is insufficient to support it, but he has furnished us no evidence to examine. The transcript contains a statement of evidence which was used on the motion for new trial, but there is no statement on appeal, nor any stipulation that the statement used on motion for a new trial should stand as the statement on appeal. There is no appeal here from the order denying a new trial. The appeal is from the judgment only. In such case the only thing before the court is the judgment roll as defined by statute, and no matter how many other papers the clerk may choose to embody in the transcript, this court can not act upon anything but the judgment roll.
The statute prescribes means by whicl} this roll may be made full enough to cover every point made on the appeal, viz., by allowing a party to file a statement of points and evidence, even when the appeal is directly from the judgment. Then the party has also his motion for a new trial, and his appeal from an order denying it. In this case the party appealing has come up with a naked appeal from the judgment, and no statement whatever on appeal. In this case the judgment roll consists of an account filed in a justice’s court and a copy of the judgment in the district court, and nothing else. Comp. Laws, sec. 205, p. 417. It is not claimed by the appellant that there is any error in this part of the transcript, neither on examination do we find any.
The appeal is dismissed with costs.